IN THE SUPREME COURT OF THE STATE OF NEVADA


                   CRAIG CLERMONT, AN INDIVIDUAL,                             No. 83681
                                Petitioner,
                            vs.
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,                              FILED
                   IN AND FOR THE COUNTY OF
                   CLARK; AND THE HONORABLE                                   DEC 5 2021
                   CARLI LYNN KIERNY, DISTRICT                             EL             A. BROWN
                                                                         CLE             PREME COURT
                   JUDGE,                                                SY
                                Respondents,                                    DE

                            and
                   CHRISTINA WRIGHT, AN
                   INDIVIDUAL,
                                Real Party in Interest.

                                        ORDER DISMISSING PETITION
                                Petitioner has filed a notice of withdrawal of appeal. The notice
                   is construed as a motion to voluntarily dismiss petitioner's petition for writ
                   of mandamus. Cause appearing, the motion is granted and this petition is
                   dismissed.
                                It is so ORDERED.


                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH
                                                                                                       so.


                                                              BY:


                   cc:   Hon. Carli Lynn Kierny, District Judge
                         Messner Reeves LLP
                         Simon Law
                         Eighth District Court Clerk
 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

  l)lIvo   44Po,                                                                     2